IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                    March 28, 2006 Session

               STATE OF TENNESSEE v. THOMAS R. COOK, III

                    Appeal from the Criminal Court for Hamilton County
                            No. 244384 Stephen M. Bevil, Judge



                  No. E2005-01664-CCA-R3-CD - Filed September 15, 2006


The appellant, Thomas R. Cook, III, was convicted by a jury of assault, resisting arrest and carrying
a dangerous weapon. As a result, the appellant was sentenced to an effective sentence of eleven
months and twenty-nine days on probation after the service of thirty days in jail. After the denial of
a motion for new trial, the appellant filed a timely notice of appeal. On appeal, the appellant argues
that he was denied the right to testify because of an erroneous evidentiary ruling made by the trial
court and that the evidence was insufficient to support his convictions. After a review of the
evidence, we conclude that the evidence was sufficient to support the verdict and that the trial court
erred in determining that the piece of evidence was admissible. However, because we are unable to
determine from the record whether the error was reversible, we affirm the judgment of the trial court.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which ALAN E. GLENN , and J. C. MCLIN ,
JJ., joined.

John C. Cavett, Jr., Chattanooga, Tennessee, for the appellant, Thomas R. Cook, III.

Paul G. Summers, Attorney General and Reporter; Blind Akrawi, Assistant Attorney General; Bill
Cox, District Attorney General; and Barry A. Steelman, Executive Assistant District Attorney
General; Neal Pinkston and Jason Thomas, Assistant District Attorneys General, for the appellee,
State of Tennessee.
                                             OPINION

        On October 26, 2002, the Chattanooga Police were dispatched to the Outback Steakhouse
in response to a call reporting a disturbance with a weapon at the restaurant. Sergeant Edwin
McPhearson of the Chattanooga Police Department responded to the scene and was advised by Betty
Proctor, Judy McGill and Ron McGill that the appellant pulled a knife on them. Sergeant
McPhearson approached the appellant in the restaurant and asked him if he was involved in the
incident. According to Sergeant McPhearson, the appellant responded affirmatively and was asked
to step outside. The appellant was later arrested.

       Subsequently, the Hamilton County Grand Jury issued a multi-count indictment charging the
appellant with felony assault, misdemeanor assault, resisting arrest and carrying a dangerous weapon.

        A jury trial was held on May 11-13 of 2004. At trial, William Gable Proctor, the son of
Edward and Betty Proctor, testified that he and his family, consisting of his parents and aunt and
uncle, went to the Outback Steakhouse for dinner on October 26, 2002. William Proctor explained
that as he finished dinner, he left the restaurant to pull the car to the front door, so that his
handicapped father, Edward Proctor, would not have to walk too far to get into the car. While
William Proctor remained in the car, the rest of the family started to assist Edward Proctor from the
restaurant to the car.

        According to William Proctor, the appellant pulled up to the front of the restaurant in a van
at about the same time. Several people got out of the appellant’s van. The two vehicles were facing
each other. William Proctor claimed that the appellant started to blow his horn, make comments to
William Proctor and his family and look generally angry. William Proctor exited his car at that time
to assist his father. Judy McGill, William Proctor’s aunt, held up Edward Proctor’s cane and said
the following to the appellant, “He’s handicapped. Can’t you see he’s handicapped?” William
Proctor stated that the appellant continued to honk his horn. William Proctor then saw Ms. McGill
go to the appellant’s van window and again exclaim, “He’s handicapped, you know.” According to
William Proctor, the appellant responded, “I’ll cut you up, you fat bitch” while raising a knife. The
family members threatened to call the police, and the appellant called the family more names, but
finally backed up and parked in another area, eventually going into the restaurant.

        Several minutes later, William Proctor saw the appellant being led out of the restaurant in
handcuffs. It appeared that the appellant was being “heavy-footed” and trying to make it difficult
for the police to walk him to the vehicle.

        Edward Proctor, William Proctor’s father, testified that he is a fifty-six-year-old handicapped
man. He explained that his health problems were caused by several strokes. On October 26, 2002
at the Outback Steakhouse restaurant, Mr. Proctor remembered that he “kept hearing a motor raising
and a horn blowing” while his wife and family were assisting him to the car. Mr. Proctor recalled
that Ms. McGill took his cane to show the appellant that they were trying to help a handicapped man
to his car. Mr. Proctor also stated that he saw the appellant pull a knife on Ms. McGill.


                                                 -2-
        Betty Proctor, Edward Proctor’s wife, also testified at trial. According to Mrs. Proctor, she
helped her husband to the car while her son William pulled the car to the front of the restaurant. As
she and her husband left the restaurant, Mrs. Proctor saw the appellant’s van parked out front and
noticed that the appellant was continuously blowing the horn. Mrs. Proctor walked to the appellant’s
vehicle and asked him if he had a “problem.” Mrs. Proctor was alarmed by the “rage” on the
appellant’s face, so she stepped back from his car. At that point, the appellant leaned over as if he
was reaching for something. Mrs. Proctor got scared and walked backed to her son’s car to inform
Ms. McGill about the appellant’s behavior. Ms. McGill then walked over to the car and informed
everyone that, “He’s got a knife.” Mrs. Proctor did not see the knife, but immediately went into the
restaurant to notify the manager and call the police.

        When the police arrived, Mrs. Proctor informed the officers about the situation. Mrs. Proctor
claimed that she saw the police bring the appellant outside in handcuffs, and that he was fighting the
police as they were trying to get him into the police cruiser.

        Ms. McGill also assisted in bringing Mr. Proctor to the car that evening. As they left the
restaurant, Ms. McGill also heard the appellant honking his horn. Ms. McGill stated that she
observed Mrs. Proctor walk to the appellant’s car and ask him if he had a problem. When Mrs.
Proctor backed away as the appellant “grabbed something,” Ms. McGill picked up Mr. Proctor’s
cane and informed the appellant that he was “handicapped.” According to Ms. McGill, the appellant
pulled out a knife, called her a “fat bitch” and said that he would “slice her to pieces.” Ms. McGill
backed away and informed the appellant that they were going to call the police. According to Ms.
McGill, the appellant responded by calling her a “whore” and telling her that he did not give a
“damn.” Ms. McGill was frightened by the incident.

         Ms. McGill also recounted her story to the police when they arrived on the scene. She
testified that she saw the appellant struggling with the police as they were trying to take him out of
the restaurant.

         Sergeant McPhearson testified at trial that when he responded to the scene, he located the
appellant inside the restaurant. Sergeant McPhearson asked the appellant if he had a weapon.
According to Sergeant McPhearson, the appellant responded affirmatively and patted his front right
pocket. The appellant was asked to step outside. As the appellant and the officer were walking
toward the door, Sergeant McPhearson saw the appellant place his hand in his pocket. Instinctively,
Sergeant McPhearson asked the appellant to “take [his] hands out of his pocket.” The appellant
failed to comply after being asked to do so several times. At that point, Sergeant McPhearson stated
that he grabbed the appellant’s wrists and locked them so that he could not pull away. When
Sergeant McPhearson tried to reach into the appellant’s pocket to retrieve the knife, the appellant
“went ballistic,” swinging his elbow to hit Sergeant McPhearson in the chest. The appellant then
went “into kind of a crouching motion,” so Sergeant McPhearson grabbed the appellant, and the two
men went to the ground. Simultaneously, Sergeant McPhearson called for backup. The appellant
began to curse and scream. Sergeant McPhearson was concerned with the high potential for civilian
injuries, so he attempted to get the appellant outside the restaurant with the help of a mall security


                                                 -3-
officer. The appellant was yelling, trying to kick and resisting. Once they were outside, Sergeant
McPhearson told the appellant to get on the ground. The appellant was handcuffed while he was still
kicking. Sergeant McPhearson heard the appellant comment, “I’m a fucking doctor, I’ll have your
badge.” Sergeant McPhearson testified that after the appellant was secured in the police cruiser, he
asked the people outside the restaurant if they witnessed the incident. No one came forward with
any information.

        Officer Mark Bender arrived on the scene in response to the call for backup. Officer Bender
retrieved the knife from the appellant’s front right pocket and helped escort the appellant to the car.
The appellant was “bowing” his back to resist arrest and would not get into the police cruiser. After
Sergeant McPhearson threatened to use his mace spray, the appellant eventually complied by getting
into the police cruiser. As Officer Bender placed the appellant into the cruiser, he removed one of
the appellant’s handcuffs to allow the appellant to take his watch off and hand it to his son.

        The knife was just under four and one-half inches long. Officer Bender attempted to talk to
the victims, the appellant’s family and any witnesses after securing the appellant in the cruiser.
Officer Bender testified that a lot of people did not want to get involved and no one that he spoke
with wanted to give an official statement about the incident.

        Gwendolyn Renae Taylor Jackson testified on behalf of the appellant. Ms. Jackson testified
that she was at the restaurant during the incident. Ms. Jackson waited outside the restaurant while
she was waiting for her friends Tamara Henderson and Connie Gates to arrive. While waiting, Ms.
Jackson saw both William Proctor and the appellant pull their vehicles up to the front of the
restaurant. Ms. Jackson claimed that a woman exited Mr. Proctor’s vehicle, approached the
appellant’s vehicle and attacked the appellant, hitting him and his van with a cane. Ms. Jackson
never saw a handicapped man. When the lady left, the appellant parked his van and went into the
restaurant. Ms. Jackson stated that she did not hear the appellant honk his horn or “rev” his engine.
Further, Ms. Jackson never saw the appellant with a knife. Ms. Jackson’s friends arrived after the
appellant entered the restaurant, but she told them what she saw.

        After Ms. Jackson’s friends arrived, two police officers went into the restaurant. The police
officers soon came back outside, dragging the appellant. Ms. Jackson did not see the appellant resist
the officers, yell or utter profanities. Ms. Jackson testified that one of her friends knew one of the
police officers and called the officer over to talk to Ms. Jackson. Ms. Jackson claimed that she told
the officer that the appellant did not do anything. Ms. Jackson remembered giving her contact
information to the police, but claimed that she was never contacted by anyone about the incident.

        Connie Gates arrived at the restaurant after the incident occurred. However, Ms. Gates saw
the police officers go into the restaurant and bring the appellant outside. Ms. Gates testified that the
officers had the appellant on the ground, but that the appellant was not resisting arrest. The appellant
asked repeatedly, “What did I do, what did I do?” Ms. Gates also stated that none of the officers
asked her if she was a witness to the incident.



                                                  -4-
        Tamara Woodard Henderson was also outside the restaurant when the police brought the
appellant outside. Ms. Henderson remembered that two young men came out and approached the
appellant and the police told them to get back. Ms. Henderson stated that the appellant was not
resisting or yelling at the police. Ms. Henderson recognized Sergeant McPhearson at the scene. Ms.
Henderson testified that she and Sergeant McPhearson were childhood friends. Ms. Henderson
spoke with Sergeant McPhearson at the scene and informed him that there were witnesses to the
incident. Sergeant McPhearson instructed the women to wait at the scene. According to Ms.
Henderson, several officers spoke to the witnesses, but none of them took any contact information
from the witnesses.

         Thomas Roland Cook, Jr., the appellant’s father, was at the restaurant the day of the incident.
The appellant pulled up to the front of the restaurant to let him out of the van. Mr. Cook
remembered seeing another car parked at the front of the restaurant when they pulled up. Mr. Cook
testified that he saw the police enter the restaurant and talk to the appellant, but that he could not
hear what the police were saying because he was too far away. Mr. Cook saw the appellant place
his hands on top of his head. According to Mr. Cook, the police officers put the appellant’s hands
behind his back and pushed him through the door of the restaurant. Mr. Cook did not see the
appellant fight the officers or resist the arrest.

       Gina Cook, the appellant’s stepmother, also saw the police grab the appellant and push him
through the door. Ms. Cook did not see the appellant resist the officers or place his hands in his
pockets while he was being escorted outside.

        Katelin Cook, the appellant’s daughter, was waiting with Mr. and Ms. Cook inside the
restaurant when the police arrived. She also claimed that the appellant did not resist or strike an
officer as he was being led out of the restaurant. Katelin Cook recognized the knife that the
appellant was carrying and testified that it belonged to her father. However, Katelin Cook stated that
she had never seen the appellant carry the knife in his pocket before.

        Will Jones, a friend of the appellant’s son, was outside the restaurant with the appellant’s son
waiting for the appellant and others to arrive at the restaurant that evening. While Mr. Jones and the
appellant’s son were waiting, Mr. Jones saw the appellant pull up in front of the restaurant facing
another car. According to Mr. Jones, the appellant could not pull his van around the car that was
blocking the front of the restaurant, so the appellant honked his horn. When the other car did not
move, the appellant honked his horn again. Mr. Jones saw a handicapped man trying to get into the
other car.

        Mr. Jones next testified that he saw a woman approach the appellant’s van with a cane. The
woman was screaming and beating on the window with the cane. Mr. Jones never saw the appellant
roll down his window. Mr. Jones stated that the woman said, “He’s got a knife.” At that point, the
appellant backed up his van, parked and went into the restaurant to join his family. Mr. Jones did
not hear the appellant say anything to the other people as he was walking into the restaurant.



                                                  -5-
        Mr. Jones was in the restaurant standing near the appellant when the police arrived. Mr.
Jones testified that the appellant admitted that he had a knife and told the police that it was in his
“front pocket.” Mr. Jones said that the police then “tackled [the appellant] out the front door onto
the concrete.” While the appellant was lying on the ground, Mr. Jones saw a police officer with his
knee on top of the appellant’s head “grinding” it into the concrete. Mr. Jones claimed that the
appellant never resisted the arrest by the officers.

         At the conclusion of the proof, the jury found the appellant guilty of assault, resisting arrest
and carrying a dangerous weapon. After a sentencing hearing, the appellant was sentenced to an
effective sentence of eleven months and twenty-nine days on probation after the service of thirty days
in jail. On appeal, the appellant argues that the trial court incorrectly ruled that a letter written by
the appellant to a newspaper would be admissible if the appellant testified at trial, thereby depriving
the appellant of the right to testify. Further, the appellant challenges the sufficiency of the evidence.

                                               Analysis

         The appellant first claims on appeal that he was effectively denied the right to testify at trial
because of an erroneous evidentiary ruling by the trial court. Specifically, the appellant challenges
the trial court’s preliminary decision that a letter written by the appellant to a newspaper about an
unrelated incident would be admissible to show the appellant’s character and propensity to commit
the crime if the appellant testified at trial. The State argues that the appellant waived the issue on
appeal by failing to make an offer of proof and, in the alternative, that the trial court did not abuse
its discretion in ruling that the letter was admissible.

         During a break in the trial, counsel for the appellant made a motion in limine requesting that
the State be prohibited from asking the appellant about a prior arrest that had been expunged. The
trial court determined that because it was an arrest rather than a conviction, it would not be relevant.
However, the trial court determined that if the arrest “became relevant during the course of the
testimony” that there would be a jury-out hearing on the matter. The previous arrest for disorderly
conduct and resisting arrest involved a similar incident with police.

        Next, counsel for the appellant informed the trial court that there was a letter written by the
appellant to the newspaper in regard to the expunged arrest in which there were “certain allegations
in regard to law enforcement officers.” Counsel for the appellant expressed his concern that the
appellant would “open the door” to cross-examination or introduction of the letter by testifying in
regard to his character that he was a Vietnam veteran and recipient of the distinguished Flying Cross.
The trial court determined:

        Well, I think in light of if he’s going to take the stand and talk about his service to the
        country and his distinguished service medal, I think that presents a picture to the jury
        that this is one who’s very patriotic, loves his country and totally law-abiding and
        willing to fight for his country. This letter, I think, is something that the jury would
        be entitled to see, as far as his opinions, which sort of gives a different slant on this


                                                   -6-
         patriotic medal-winning attitude. It sort of pokes, takes a lot of jabs at our
         government and law enforcement and our leaders and everything else.

                 I will be inclined, if he does take the stand and that information is presented,
         to allow the State to present this letter, but I think we can exclude the part about his
         personal experience, or the personal case that he had, . . . , how he went to court. If
         you can extract that portion of it, the rest of the letter I think would be admissible
         toward character, in the context of his Vietnam service and his medal.

The trial court further determined that the letter would be admissible under Tennessee Rule of
Evidence 405(b) as a reference to specific instances of conduct, “which go toward his character” and
under Rule 404(b) “to show his intent.” At the conclusion of the discussion, counsel for the
appellant informed the trial court that the appellant would not be testifying, but that they needed
some time “to make an offer of proof for the appellant record.” At the conclusion of the testimony
of Will Jones, counsel for the appellant informed the trial court that they needed a break. The next
entry in the transcript states that “other proceedings were had which were reported but not
transcribed herein.” It is not clear from the record before this Court if the appellant ever made an
offer of proof.1 At the hearing on the motion for new trial, counsel for the appellant stated that the
appellant did not testify at trial.

        As we begin our analysis, we note well-established precedent providing “that trial courts have
broad discretion in determining the admissibility of evidence, and their rulings will not be reversed
absent an abuse of that discretion.” State v. McLeod, 937 S.W.2d 867, 871 (Tenn. 1996). Moreover,
the Tennessee Rules of Evidence embody, and our courts traditionally have acknowledged, “a policy
of liberality in the admission of evidence in both civil and criminal cases.” State v. Banks, 564
S.W.2d 947, 949 (Tenn. 1978); State v. Robinson, 930 S.W.2d 78, 84 (Tenn. Crim. App. 1995). In
order to be admissible, evidence must be relevant and probative to an issue at trial. State v. McCary,
922 S.W.2d 511, 515 (Tenn. 1996); see also Tenn. R. Evid. 402. Evidence is relevant if it has “any
tendency to make the existence of any fact that is of consequence to the determination of the action
more probable or less probable than it would be without the evidence.” Tenn. R. Evid. 401.
However, relevant evidence may be excluded at trial if the probative value of that evidence “is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
the jury . . . .” Tenn. R. Evid. 403.

        We fail to see how a letter written by the appellant to a newspaper about an unrelated incident
that occurred nearly thirteen years prior to trial was relevant to the case herein. The fact that the
appellant wrote a letter in which disparaging remarks were made about law enforcement does not
have “any tendency to make the existence of any fact that is of consequence to the determination of
the action more probable or less probable than it would be without the evidence.” Tenn. R. Evid.
401. In other words, the letter did nothing to prove that the appellant was guilty of the crimes as


         1
             In the appellant’s brief on appeal, counsel for the appellant admits that an offer of proof was never made at
trial.

                                                            -7-
charged. Moreover, it had nothing to do with the appellant’s credibility. Again, the determination
of relevancy is left to the discretion of the trial court, and this Court will not overturn a trial court’s
determination in this regard in the absence of an abuse of discretion. State v. Forbes, 918 S.W.2d
431, 449 (Tenn. Crim. App. 1995). However, we determine that the letter was not relevant, so we
must conclude that the trial court abused its discretion in ruling that the letter would be admissible
if the appellant testified.

        We review a trial court’s erroneous admission of evidence under a harmless error standard.
See Tenn. R. Crim. P. 52(a). Thus, the appellant is not entitled to relief on this issue unless the trial
court’s error affirmatively appears to have affected the result of the trial on the merits. See id. In
the case herein, we are unable to discern from the record whether the trial court’s error was
reversible because the appellant made no offer of proof as to what the substance of his testimony
would have included. In order for an appellate court to review an alleged error in the exclusion of
evidence, “it is essential that a proper offer of proof be made in order that the appellate court can
determine whether or not exclusion was reversible.” State v. Sims, 45 S.W.3d 1, 15 (Tenn. 2001).
Without the appellant’s potential testimony, it is impossible to determine if the State would have
sought to introduce the letter into evidence. Thus, appellant has failed to show that the trial court’s
error affirmatively affected the result of the trial. Consequently, the error must be deemed harmless.


                                      Sufficiency of the Evidence

        The appellant contends that the evidence is insufficient to support his convictions for assault
and resisting arrest. The appellant does not challenge his conviction for carrying a dangerous
weapon. Specifically, the appellant argues that the testimony of “Proctor and McGill . . . is
unreasonable while the three disinterested witnesses’ vers[i]on of the events is much more credible,”
and that “Mrs. McGill’s testimony of the events does not show . . . reasonable fear of bodily injury.”
 The State contends that the evidence is “ample” to support the verdict.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State’s witnesses and resolves all
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S .W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929


                                                   -8-
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of
fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, it is well-settled that
all questions involving the credibility of witnesses, the weight and value to be given the evidence,
and all factual issues are resolved by the trier of fact, not an appellate court. See State v. Morris, 24
S.W.3d 788, 795 (Tenn. 2000).

                                              A. Assault

        In order to convict the appellant of assault, the State was required to prove that the appellant
“intentionally or knowingly cause[d] another to reasonably fear imminent bodily injury.” Tenn.
Code Ann. § 39-13-101(a)(2).

        In the light most favorable to the State, the evidence revealed that the appellant pulled his van
up to the front of the Outback Steakhouse while Judy McGill was assisting Edward Proctor to his
car. William Proctor’s car was parked facing the appellant’s van. While Mr. Proctor was walking
to his car, the appellant continuously honked his horn. Ms. McGill approached the appellant’s van
with Mr. Proctor’s cane to show to the appellant that he was handicapped. In response, the appellant
called her a “fat bitch,” pulled out a knife that was over four inches long and threatened to “slice
[her] to pieces.” Ms. McGill backed away from the car and asked someone to call the police. At
trial, Ms. McGill testified that she was very frightened when the appellant pulled out the knife.
William Proctor verified that the appellant brandished the weapon and heard the appellant threaten
Ms. McGill. Sergeant McPhearson recovered a knife from the appellant’s right front pocket. While
there was conflicting testimony from Ms. Jackson about the events occurring outside the restaurant,
the jury was responsible for adjudging the credibility of the witnesses and the weight and value to
be given to the evidence. We conclude that the evidence was sufficient for the jury to determine that
the appellant assaulted Ms. McGill. This issue does not merit relief.

                                          B. Resisting Arrest

        The appellant also challenges his conviction for resisting arrest. Tennessee Code Annotated
section 39-16-602 sets out the elements of resisting arrest. That statute states:

        It is an offense for a person to intentionally prevent or obstruct anyone known to the
        person to be a law enforcement officer, or anyone acting in a law enforcement
        officer’s presence and at such officer’s direction, from effecting a stop, frisk, halt,
        arrest or search of any person, including the defendant, by using force against the law
        enforcement officer or another.

Tenn. Code Ann. § 39-16-602(a). Force is defined as “compulsion by the use of physical power or
violence and shall be broadly construed to accomplish the purposes of this title.” Tenn. Code Ann.
§39-11-106(a)(12).



                                                  -9-
         The evidence introduced at trial, viewed in the light most favorable to the State, shows that
the appellant assaulted Ms. McGill prior to entering the restaurant. When the police arrived at the
restaurant, they approached the appellant and asked him if he was involved in the incident. The
appellant responded affirmatively and admitted that he had a knife in his pocket. While the appellant
was initially cooperative, he attempted to place his hands in his pockets as he was instructed to exit
the restaurant. The officers asked the appellant repeatedly to remove his hands from his pockets.
When the appellant failed to comply, Sergeant McPhearson restrained the appellant’s hands and tried
to reach into the pocket to retrieve the knife. According to Sergeant McPhearson, the appellant
“went ballistic,” elbowing Sergeant McPhearson. The situation escalated and the two men ended
up on the ground. At that point, Sergeant McPhearson called for backup. The appellant began to
curse and scream, even trying to kick Sergeant McPhearson at one point. Once the appellant was
handcuffed, he continued to resist his arrest. Officer Mark Bender corroborated Sergeant
McPhearson’s version of the events. Officer Bender recalled that the appellant was pushing and very
non-compliant as Officer Bender tried to place him in the police cruiser. Several witnesses also
testified that they saw the appellant resisting arrest.

       After a review of the evidence, we conclude that there was sufficient evidence for a jury to
convict the appellant of resisting arrest.

                                             Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.



                                               ___________________________________
                                               JERRY L. SMITH, JUDGE




                                                -10-